internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable ---------------------- -------------- ----------------------- --------------------------------------------------- ----------------------------------- ------------------------------ person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b2 plr-123011-16 date date legend taxpayer -------------------------- ------------------------------------------------------ state -------------- dear ---------------- this is in reply to a letter dated date in which taxpayer requests rulings in connection with certain income attributable to its investment in foreign subsidiaries under sec_856 of the internal_revenue_code_of_1986 as amended the code facts taxpayer is a corporation organized under the laws of state that will elect to be taxed as a real_estate_investment_trust reit beginning with its first taxable_year taxpayer was organized for the purpose of making direct and indirect investments in commercial timberland businesses taxpayer operates in foreign countries through one or more foreign corporate subsidiaries and associated intermediate holding_companies each a foreign sub taxpayer has jointly elected with certain foreign subs that are qualified reit subsidiaries under sec_856 to treat each of those foreign subs as a taxable_reit_subsidiary trs for federal_income_tax purposes under sec_856 each a foreign trs plr-123011-16 taxpayer expects that each foreign trs will be either i a controlled_foreign_corporation a cfc within the meaning of sec_957 with respect to which taxpayer will be a united_states_shareholder within the meaning of sec_951 a united_states_shareholder ii a passive_foreign_investment_company a pfic within the meaning of sec_1297 for which taxpayer has made or intends to make an election under sec_1295 to treat as a qualified_electing_fund a qef for all taxable years during which the corporation was a pfic that is included in the taxpayer’s holding_period of the pfic stock a pedigreed_qef or iii a pfic for which taxpayer has not made a mark-to-market_election and which is not a pedigreed_qef with respect to taxpayer as a united_states_shareholder with respect to the cfcs taxpayer is required under sec_951 to include in gross_income its pro_rata share of each cfc’s subpart_f_income as defined in sec_952 taxpayer expects that the subpart_f_income of each cfc will consist of items that are foreign_personal_holding_company_income fphci within the meaning of sec_954 taxpayer’s inclusions under sec_951 that are attributable to each cfc deriving i interest ii dividends iii gains from the sale_or_other_disposition of stock securities or real_property that is not property described in sec_1221 and iv items that also would constitute rents_from_real_property under sec_856 if received by a reit are referred to hereinafter as the subpart_f inclusions as a shareholder in pfics for which taxpayer has made a qef election taxpayer is required under sec_1293 to include in gross_income its pro_rata share of the ordinary_earnings and net_capital_gain of each qef taxpayer expects to include amounts in income under sec_1293 with respect to a pfic for which it has made a qef election taxpayer’s inclusions under sec_1293 that are attributable to the qef deriving i interest ii dividends iii gains from the sale_or_other_disposition of stock securities or real_property that is not property described in sec_1221 and iv items that also would constitute rents_from_real_property under sec_856 if received by a reit are referred to hereinafter as the qef inclusions as a shareholder in a pfic for which taxpayer has not made a mark-to-market_election and which is not a pedigreed_qef with respect to taxpayer taxpayer is required under sec_1291 to include certain amounts in gross_income under sec_61 taxpayer expects to include amounts in income under sec_1291 with respect to such pfics the non-qef inclusions and together with qef inclusions the pfic inclusions taxpayer represents that the majority of the gross_income that each of these pfics will derive while owned by taxpayer will be comprised of one or more of the following items i interest ii dividends iii gains from the sale_or_other_disposition of stock securities or real_property that is not property described in sec_1221 and iv items that also would constitute rents_from_real_property under sec_856 if received by a reit plr-123011-16 taxpayer expects to recognize foreign_currency gains with respect to distributions of previously_taxed_earnings_and_profits pti as described in sec_986 attributable to the subpart_f inclusions and qef inclusions the sec_986 gains taxpayer requests the following rulings the subpart_f inclusions and the pfic inclusions will be treated as qualifying_income under sec_856 the sec_986 gains will not be taken into account for purposes of sec_856 law and analysis ruling whether the subpart_f inclusions and pfic inclusions will be treated as qualifying_income under sec_856 sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation’s gross_income must be derived from certain enumerated sources which include dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property other than sec_1221 property abatements and refunds of taxes on real_property income and gain derived from foreclosure_property and certain commitment_fees sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part i whether any item_of_income or gain that does not otherwise qualify under sec_856 or may be considered as not constituting gross_income for purposes of sec_856 or or ii whether any item_of_income or gain that otherwise constitutes gross_income not qualifying under sec_856 or may be considered as gross_income which qualifies under sec_856 or the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying reit is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business plr-123011-16 subpart_f inclusions sec_957 defines a cfc as a foreign_corporation in which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock is owned by united_states_shareholders on any day during the corporation’s taxable_year a united_states_shareholder is defined in sec_951 as a united_states_person who owns percent or more of the total voting power of the foreign_corporation sec_951 generally provides that if a foreign_corporation is a cfc for an uninterrupted period of days or more during a taxable_year every person who is a united_states_shareholder of the corporation and who owns stock in the corporation on the last day of the taxable_year in which the corporation is a cfc shall include in income the shareholder’s pro_rata share of the cfc’s subpart_f_income for the taxable_year under sec_952 subpart_f_income includes foreign_base_company_income under sec_954 foreign_base_company_income includes fphci which is defined under sec_954 to mean certain enumerated types of income subject_to certain exceptions fphci includes i dividends interest royalties rents and annuities under sec_954 and ii the excess of gains over losses from the sale_or_exchange of certain property under sec_954 taxpayer’s subpart_f inclusions will be attributable to subpart_f_income of cfcs that consists of i interest ii dividends iii gains from the sale_or_other_disposition of stock securities or real_property that is not property described in sec_1221 and iv items that also would constitute rents_from_real_property under sec_856 if received by a reit therefore treatment of the subpart_f inclusions attributable to such income as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 pfic inclusions sec_1297 provides that a foreign_corporation is a pfic if either percent or more of the gross_income of such corporation for the taxable_year is passive_income or the average percentage of assets as determined in accordance with sec_1297 held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1297 defines the term passive_income as income of a kind that would be fphci under sec_954 subject_to certain exceptions sec_1295 provides that a pfic will be treated as a qef with respect to a shareholder if an election by the shareholder under sec_1295 applies to such plr-123011-16 pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company and otherwise carrying out the purposes of the pfic provisions sec_1293 provides that every united_states_person who owns or is treated under sec_1298 as owning stock of a qef at any time during the taxable_year of such fund shall include in gross_income a as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such year and b as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such year sec_1291 provides that if a united_states_person receives an excess_distribution as defined in sec_1291 in respect of stock in a pfic that is a sec_1291 fund as defined in sec_1_1291-1t b v then a the amount of the excess_distribution shall be allocated ratably to each day in the shareholder’s holding_period for the stock b with respect to such excess_distribution the shareholder’s gross_income for the current_year shall include as ordinary_income only the amounts allocated under sec_1291 to i the current_year or ii any period in the shareholder’s holding_period before the 1st day of the 1st taxable_year of the company which begins after date and for which it was a pfic and c the tax_imposed_by_chapter_1 of the code for the current_year shall be increased by the deferred_tax_amount determined under sec_1291 under sec_1291 the rules of sec_1291 apply to any gain recognized on the disposition of stock of a sec_1291 fund as if the gain were an excess_distribution taxpayer’s qef inclusions will be attributable to income of pfics with respect to which a qef election has been made that consists of i interest ii dividends iii gains from the sale_or_other_disposition of stock securities or real_property that is not property described in sec_1221 and iv items that also would constitute rents_from_real_property under sec_856 if received by a reit taxpayer’s non- qef inclusions are derived with respect to pfics that will generate the same types of passive_income therefore treatment of the pfic inclusions as qualifying_income for purposes of sec_856 does not interfere with or impede the policy objectives of congress in enacting the income test under sec_856 ruling whether the sec_986 gains will be taken into account for purposes of sec_856 in general sec_959 and sec_1293 provide that when a taxpayer includes in income a subpart_f inclusion or qef inclusion the subsequent distribution to the shareholder of the pti attributable to the inclusion is not treated as a dividend for purposes of chapter of the code sec_986 provides that foreign_currency_gain_or_loss with respect to distributions of pti as described in sec_959 or sec_1293 attributable to plr-123011-16 movements in exchange rates between the times of the deemed and actual distribution shall be recognized and treated as ordinary_income or loss from the same source as the associated income inclusion sec_856 provides that passive_foreign_exchange_gain for any taxable_year shall not constitute gross_income for purposes of sec_856 sec_856 defines passive_foreign_exchange_gain as a real_estate_foreign_exchange_gain as defined in sec_856 b foreign_currency gains as defined in sec_988 which is not real_estate_foreign_exchange_gain and is attributable to i any item_of_income or gain described in sec_856 ii the acquisition or ownership of obligations other than foreign_currency gains attributable to any item_of_income or gain described in clause i or iii becoming or being the obligor under obligations other than foreign_currency_gain attributable to any item_of_income or gain described in clause i and c any other foreign_currency gains determined by the secretary while the sec_986 gains are not foreign_currency gains defined in sec_988 such sec_986 gains are attributable to the subpart_f inclusions and qef inclusions items of income that are qualifying_income for purposes of sec_856 this sec_986 gain is substantially_similar to passive_foreign_exchange_gain described in sec_856 therefore pursuant to sec_856 the sec_986 gains are excluded from gross_income for purposes of sec_856 because these foreign_currency gains are considered passive_foreign_exchange_gain that is excluded from gross_income for purposes of sec_856 conclusion based on the facts and representations set forth above we rule that i under sec_856 the subpart_f inclusions are considered gross_income that qualifies for purposes of sec_856 ii under sec_856 the pfic inclusions are considered gross_income that qualifies for purposes of sec_856 and iii under sec_856 the sec_986 gains are excluded from gross_income for purposes of sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of the code plr-123011-16 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely andrea m hoffenson branch chief branch office of associate chief_counsel financial institutions and products
